Case 1:12-cr-00234-TFM-C Document 70 Filed 11/23/20 Page 1 of 1                   PageID #: 223



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA                        )
                                                 )
 vs.                                             )    CRIMINAL NO. 12-00234-TFM
                                                 )
 JOSEPH THOMAS PLAMANN,                          )
                                                 )
        Defendant.                               )

                                            ORDER

       This matter came on for a revocation hearing this date. In attendance were Assistant U. S.

Attorney Michele C. O’Brien, Defense Counsel Michael D. Hickman, and Probation Officer Holly

Hubner. The Defendant orally admitted to violations alleged in the revocation petition dated

October 13, 2020. Counsel orally and jointly moved to hold the revocation hearing in abeyance

pending Defendant’s completion of the in-patient drug treatment program at the Salvation Army.

       The Court found that there were grounds for revocation of the terms of supervised release;

however, based on the representations of counsel and the Defendant, the Court DECLINED to

revoke supervision at this time. As a special condition of supervised release the Defendant shall

participate in the in-patient drug treatment program at the Salvation Army.

       The parties’ motion to continue is GRANTED, and the revocation hearing is

RESCHEDULED for May 20, 2021, at 10:00 a.m., to be held in Courtroom 3B, United States

Courthouse, Mobile, Alabama.

       The Defendant is to be RELEASED from federal custody on Monday, November 30,

2020, and is to report directly to the Salvation Army immediately after release from custody.

       DONE and ORDERED this 23rd day of November, 2020.

                                             /s/ Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES MAGISTRATE JUDGE

                                            Page 1 of 1
